

116 HR 7393 IH: Growing Climate Solutions Act of 2020
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7393IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Ms. Spanberger (for herself, Mr. Bacon, Ms. Pingree, Ms. Stefanik, Mr. Luján, Mr. Fortenberry, Mr. Tonko, Mr. Baird, Mr. Harder of California, and Mr. Katko) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo authorize the Secretary of Agriculture to develop a program to reduce barriers to entry for farmers, ranchers, and private forest landowners in certain private markets, and for other purposes.1.Short titleThis Act may be cited as the Growing Climate Solutions Act of 2020.2.Greenhouse gas technical assistance provider and third-party verifier certification programChapter 5 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1240M (16 U.S.C. 3839bb) the following:1240N.Greenhouse gas technical assistance provider and third-party verifier certification program(a)PurposesThe purposes of this section are—(1)to encourage sustainable, climate-friendly farming and forestry practices by providing to farmers, ranchers, and private forest landowners access to private-sector capital;(2)to facilitate the participation of farmers, ranchers, and private forest landowners in greenhouse gas credit markets, including through the Program;(3)to provide technical assistance to farmers, ranchers, and private forest landowners in overcoming barriers to entry into greenhouse gas credit markets;(4)to assist covered entities in registering under the Program; and(5)to establish the Advisory Council to advise the Secretary regarding the Program and other related matters.(b)DefinitionsIn this section:(1)Advisory CouncilThe term Advisory Council means the Greenhouse Gas Technical Assistance Provider and Third-Party Verifier Certification Program Advisory Council established under subsection (g)(1). (2)Covered entityThe term covered entity means a person or State that—(A)is a provider of a technical assistance to farmers, ranchers, or private forest landowners in carrying out sustainable land use management practices that, as compared to traditional practices—(i)prevent or mitigate greenhouse gas emissions; or(ii)sequester carbon; or(B)is a third-party entity that conducts the verification of the processes described in protocols for greenhouse gas credit markets.(3)Greenhouse gasThe term greenhouse gas means—(A)carbon dioxide;(B)methane;(C)nitrous oxide; and (D)any other gas that the Secretary, in consultation with the Advisory Council, determines has been identified to have heat trapping qualities.(4)ProgramThe term Program means the Greenhouse Gas Technical Assistance Provider and Third-Party Verifier Certification Program established under subsection (c).(5)ProtocolThe term protocol means a systematic approach that follows a science-based methodology that is conservative, transparent, and thorough to establish requirements—(A)for the development of the one or more baseline scenarios for a project to reduce greenhouse gas emissions or sequester carbon; and(B)to quantify, monitor, report, and verify emissions reductions or sequestration by a project described in subparagraph (A).(6)Technical assistanceThe term technical assistance means technical expertise, information, and tools necessary for activities carried out under this section.(c)Establishment of programThe Secretary shall establish a voluntary program, to be known as the Greenhouse Gas Technical Assistance Provider and Third-Party Verifier Certification Program, to certify covered entities that the Secretary determines meet the standards described in subsection (d).(d)Standards(1)In generalThe Secretary, in consultation with the Advisory Council, shall publish a list and description of standards that accomplish the purposes described in paragraphs (1) and (2) of subsection (a) and are taken from widely used industry protocols for greenhouse gas credit markets (including calculations, sampling methodologies, accounting principles, systems for verification, monitoring, and reporting, and methods to account for additionality, permanence, and leakage, where appropriate) that covered entities registered under the Program shall maintain expertise in and adhere to, as appropriate, for—(A)the provision of technical assistance to farmers, ranchers, and private forest landowners for carrying out activities described in paragraph (2); and(B)the verification of the processes described in protocols for greenhouse gas credit markets that are used in carrying out activities described in paragraph (2).(2)ActivitiesThe activities referred to in paragraph (1) are current and future activities that reduce greenhouse gas emissions or sequester carbon as compared to traditional practices, which may include—(A)land or soil carbon sequestration;(B)emissions reductions derived from fuel choice or reduced fuel use;(C)livestock emissions reductions, including emissions reductions achieved through feeds and feed additives;(D)on-farm energy generation, including fuel switching;(E)energy feedstock production; (F)fertilizer use emissions reductions;(G)reforestation; (H)forest management, including improving harvesting practices and thinning diseased trees; (I)avoidance of the conversion of forests;(J)grassland management, including prescribed grazing; and(K)such other activities, or combinations of activities, that the Secretary, in consultation with the Advisory Council, determine to be appropriate.(3)RequirementsIn publishing the list and description of standards under paragraph (1), the Secretary, in consultation with the Advisory Council, shall—(A)ensure that the standards include all relevant information relating to market-based protocols with regard to—(i)quantification;(ii)verifiability;(iii)additionality, as compared to a historical baseline; and(iv)permanence;(B)ensure that the standards include requirements for covered entities registered under the Program to demonstrate expertise in best management practices for agricultural and forestry practices that increase carbon sequestration or reduce greenhouse gas emissions; and (C)periodically review and revise the list and description, as appropriate, to include any additional standards that meet the requirements described in subparagraphs (A) and (B).(e)Registration and publication of lists(1)RegistrationA covered entity may self-register under the Program by submitting to the Secretary, through a website maintained by the Secretary, a notification that the covered entity will maintain expertise in and adhere to the standards published by the Secretary under subsection (d)(1). (2)SolicitationNot later than 180 days after the date on which the Secretary establishes the Program, the Secretary shall publish—(A)information describing how covered entities may self-register under the Program in accordance with paragraph (1);(B)the standards published by the Secretary under subsection (d)(1); and(C)instructions and suggestions to assist farmers, ranchers, and private forest landowners in accessing greenhouse gas credit markets, including—(i)through the Program; and(ii)by providing information relating to programs, registries, and protocols of programs and registries that provide market-based participation opportunities for working and conservation agricultural and forestry lands.(3)PublicationNot later than 1 year after the date on which the Secretary establishes the Program, the Secretary, in consultation with the Advisory Council, shall use an existing website maintained by the Secretary to publish—(A)a list of covered entities that are registered under paragraph (1) as verifiers of the processes described in protocols for greenhouse gas credit markets; and(B)a list of covered entities that are registered under paragraph (1) as technical assistance providers.(4)UpdatesNot less frequently than annually, the Secretary, in consultation with the Advisory Council, shall update the lists published under paragraph (3).(5)SubmissionThe Secretary shall submit the list under paragraph (3), including each update under paragraph (4), to Congress.(6)RequirementTo remain registered under the Program, a covered entity shall continue to maintain expertise in and adhere to the standards published by the Secretary under subsection (d)(1).(7)AuditingThe Secretary shall periodically conduct audits of covered entities that are registered under the Program to ensure compliance with the standards published by the Secretary under subsection (d)(1).(8)NotificationIf the Secretary revokes the registration of a covered entity under the Program for noncompliance with the standards published by the Secretary under subsection (d)(1), to the extent practicable, the Secretary shall notify farmers, ranchers, and private forest landowners to which the covered entity provided technical assistance or the verification of the processes described in protocols for greenhouse gas credit markets of the revocation.(f)Enforcement(1)Prohibition on claims(A)In generalA person that is not registered under the Program shall not knowingly make a claim that the person is a USDA-certified technical assistance provider or third-party verifier for greenhouse gas credit markets or any substantially similar claim.(B)PenaltyAny person that violates subparagraph (A) shall be subject to a civil penalty equal to such amount as the Secretary determines to be appropriate.(2)Prohibition on submission of fraudulent information(A)In generalA person, regardless of whether the person is registered under the program, shall not submit fraudulent information as part of a notification under subsection (e)(1).(B)PenaltyAny person that violates subparagraph (A) shall be subject to a civil penalty equal to such amount as the Secretary determines to be appropriate. (g)Greenhouse Gas Technical Assistance Provider and Third-Party Verifier Certification Program Advisory Council(1)In generalNot later than 90 days after the date on which the Secretary establishes the Program, the Secretary shall establish an advisory council, to be known as the Greenhouse Gas Technical Service Assistance and Third-Party Verifier Certification Program Advisory Council.(2)Membership(A)In generalThe Advisory Council shall be composed of not fewer than 24 members, who shall be appointed by the Secretary.(B)RepresentationMembers appointed under subparagraph (A) shall include—(i)not fewer than 1 representative of the Environmental Protection Agency, as determined by the Administrator of the Environmental Protection Agency;(ii)not fewer than 10 representatives of the agriculture industry appointed in a manner that is broadly representative of the agriculture sector;(iii)not fewer than 3 representatives from the forestry and forest products industry appointed in a manner that is broadly representative of the forestry sector; (iv)not fewer than 4 representatives of the relevant scientific research community, including not fewer than 1 representative from land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103));(v)not fewer than two, and not more than three, experts or professionals familiar with private greenhouse gas credit markets and the verification requirements in those markets;(vi)not fewer than two, and not more than three, members of nongovernmental or civil society organizations with relevant expertise;(vii)not fewer than two, and not more than three, members of private sector companies or impact investors who are current and likely future purchasers of or investors in domestic greenhouse gas credits in voluntary markets and compliance markets that are derived from projects that achieve greenhouse gas mitigation or carbon sequestration through practices on agricultural land or private forest land; and(viii)any other individual whom the Secretary determines to be necessary to ensure that the Advisory Council is composed of a diverse group of representatives of industry, academia, independent researchers, and public and private entities.(C)ChairThe Secretary shall designate a member of the Advisory Council to serve as the Chair.(D)TermsThe term of a member of the Advisory Council shall be 5 years, which may be renewed for one additional 5-year term.(3)Meetings(A)FrequencyThe Advisory Council shall meet not less frequently than annually, at the call of the Chair.(B)Initial meetingNot later than 30 days after the date on which the members are appointed under paragraph (2)(A), the Advisory Council shall hold an initial meeting.(4)DutiesThe Advisory Council shall—(A)review the list of standards published by the Secretary under subsection (d)(1);(B)make recommendations to the Secretary regarding the best practices that should be included in the standards under subsection (d)(1); and(C)advise the Secretary regarding—(i)the current methods used by private markets to quantify and verify greenhouse gas emissions reduced or carbon sequestered;(ii)additional considerations for registering covered entities under the Program; (iii)means to reduce barriers to entry in the business of providing technical assistance or the verification of the processes described in protocols for greenhouse gas markets for covered entities, including by improving technical assistance provided by the Secretary;(iv)means to reduce compliance and verification costs for farmers, ranchers, and private forest landowners in entering private greenhouse gas credit markets, including through mechanisms and processes to aggregate the value of activities across land ownership; and(v)means for farmers, ranchers, and private forest landowners to advertise products derived from practices that reduce greenhouse gas emissions or sequester carbon.(5)Compensation(A)In generalThe members of the Advisory Council shall serve without compensation.(B)TreatmentExcept in the case of a member described in paragraph (2)(B)(i), the members of the Advisory Council shall not be considered to be Federal employees.(h)Assessment of greenhouse gas credit marketplaces and verification regimesNot later than October 1, 2022, and every 4 years thereafter, the Secretary, in consultation with the Administrator of the Environmental Protection Agency and the Advisory Council, shall—(1)conduct an assessment, including by incorporating information from existing publications of nongovernmental organizations with relevant expertise, regarding—(A)the number and categories of non-Federal actors in the nonprofit and for-profit sectors involved in buying, selling, and trading domestic greenhouse gas credits in voluntary markets and compliance markets that are derived from projects that achieve greenhouse gas mitigation or carbon sequestration through practices on agricultural land or private forest land;(B)the estimated overall domestic market demand for greenhouse gas credits (measured in metric tons of carbon dioxide equivalent) at the end of the preceding 4-calendar year period, and historically, in voluntary markets and compliance markets through projects that achieve greenhouse gas mitigation or carbon sequestration through practices on agricultural land or private forest land;(C)the total number of greenhouse gas credits (measured in metric tons of carbon dioxide equivalent) that were in development, generated, or sold in market transactions during the preceding 4-calendar year period, and historically, in voluntary markets and compliance markets through projects that achieve greenhouse gas mitigation or carbon sequestration through practices on agricultural land or private forest land;(D)the estimated supply and demand of metric tons of carbon dioxide equivalent of offsets in the global marketplace for the next 4 years; (E)the barriers to entry due to compliance and verification costs described in subsection (g)(4)(C)(iv); (F)the state of monitoring technologies needed to quantify long-term carbon sequestration in soils and from other emission reduction activities in the agriculture and forestry sectors;(G)means for farmers, ranchers, and private forest landowners to advertise products derived from practices that reduce greenhouse gas emissions or sequester carbon;(H)means to leverage existing Department of Agriculture programs and other Federal programs that could improve, lower the costs of, and enhance the deployment of monitoring technologies described in subparagraph (F);(I)the potential impact of Department of Agriculture activities on supply and demand of greenhouse gas credits;(J)the potential role of the Department of Agriculture in increasing innovation in greenhouse gas credit markets; (K)the extent to which the existing regimes for generating and selling greenhouse gas credits derived from agricultural land or private forest land, as the regimes exist at the end of the preceding 4-calendar year period, and historically, would achieve greater scale and reach if the Department of Agriculture were involved, including by considering the role of the Department of Agriculture in reducing the barriers to entry identified under subparagraph (E), including by educating stakeholders about greenhouse gas credit markets and means by which to reduce the compliance and verification costs described in subsection (g)(4)(C)(iv); and(2)submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the findings of the assessment under paragraph (1), including recommendations regarding potential new authorities that would facilitate a more robust role for the Department of Agriculture in the domestic market for greenhouse gas emissions credits derived from practices on agricultural land or private forest land, including—(A)whether the Department of Agriculture should play a larger role in developing—(i)greenhouse gas credit protocols, including new protocols for activities within the agriculture and forestry sectors that do not currently exist in the private marketplace; and (ii)verification methodologies to quantify greenhouse gas emissions reduction across activities that reduce greenhouse gas emissions or sequester carbon as compared to traditional practices; and(B)whether the Department of Agriculture—(i)should play a larger role in reducing compliance and verification costs for farmers, ranchers, and private forest landowners, including by certifying greenhouse gas credits; and(ii)needs additional authority to carry out the activities described in clause (i)..